 Case 1:18-cv-17082-RMB Document 18 Filed 06/26/20 Page 1 of 2 PageID: 734



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________
                                  :
DONALD PLATTEN,                   :
                                  :     Civ. No. 18-17082 (RMB)
                  Petitioner      :
                                  :
        v.                        :           OPINION
                                  :
DAVID E. ORTIZ,                   :
                                  :
               Respondent         :
________________________          :

BUMB, United States District Judge

     This matter comes before the Court upon Petitioner Donald

Platten’s (“Petitioner”) motion to alter or amend judgment or in

the alternative to appoint appellate counsel. (Mot to Alter or

Amend, Dkt. No. 16.) On November 20, 2019, this Court denied

Petitioner’s petition for writ of habeas corpus under 28 U.S.C. §

2241,   holding   that   Petitioner   had   not   shown   he   was   actually

innocent of violating 26 U.S.C. § 7212(a) based on the Supreme

Court decision in Marinello v. United States, 138 S. Ct. 1101

(2018), as required to obtain habeas relief under § 2241.

     A judgment may be altered or amended, pursuant to Federal

Rule of Civil Procedure 59(e)

             if the party seeking reconsideration shows at
             least one of the following grounds: (1) an
             intervening change in the controlling law; (2)
             the availability of new evidence that was not
 Case 1:18-cv-17082-RMB Document 18 Filed 06/26/20 Page 2 of 2 PageID: 735



             available when the court granted the motion
             for summary judgment; or (3) the need to
             correct a clear error of law or fact or to
             prevent manifest injustice. See North River
             Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d
             1194, 1218 (3d Cir.1995).


Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999).

     Here, Petitioner seeks discovery and an evidentiary hearing

“to demonstrate the true purpose of the events this court now

attributes    as     proof   of   his    intent   to   obstruct   the    criminal

investigation (as opposed to concealing the money).” (Mot. to Alter

or Amend, Dkt. No. 16 at 1-2.) Because this Court found there was

evidence at trial that Petitioner obstructed a known criminal

investigation by the IRS, an evidentiary hearing is not required

on his actual innocence claim under § 2241. (Opinion, Dkt. No. 14

at 19.) Petitioner has not established a basis for the Court to

alter   or   amend    its    judgment.    Therefore,    the   Court     will   deny

Petitioner’s motion. Petitioner may seek appointment of counsel

from the Third Circuit Court of Appeals, if he files an appeal of

this matter.



An appropriate Order follows.



Date June 26, 2020                            s/Renée Marie Bumb
                                              RENÉE MARIE BUMB
                                              UNITED STATES DISTRICT JUDGE

                                          2
